FILED
                                                               United States Court of Appeals
                                                                       Tenth Circuit

                                                                     January 7, 2008
                      UNITED STATES COURT OF APPEALS
                                                                   Elisabeth A. Shumaker
                                    TENTH CIRCUIT                      Clerk of Court



 JAMES DEAN MILLER,

          Petitioner - Appellant,
                                                        No. 07-6227
 v.                                              (D.C. No. 06-CV-01404-M)
                                                        (W.D. Okla.)
 JOSEPH SCIBANA, Warden,

          Respondent - Appellee.


                             ORDER AND JUDGMENT *


Before KELLY, ANDERSON, and MURPHY, Circuit Judges. **


      James Dean Miller, an inmate proceeding pro se, appeals the district court’s

denial of his petition for writ of habeas corpus brought pursuant to 28 U.S.C. §

2241. He argues that the district court erred in determining that (1) he was

subject to an undischarged term of imprisonment at the time of his federal

sentencing hearing, (2) the Bureau of Prisons (BOP) did not abuse its discretion


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
by denying his request for a nunc pro tunc concurrent designation for the service

of his state and federal sentences. 1 He also argues that the federal sentence is

punishing him twice for the same offense.

      Mr. Miller was arrested in Texas and charged first in state court and then in

federal court on drug-related charges arising out of the same conduct. While state

charges were pending, he was convicted of a federal charge and sentenced to 71

months’ imprisonment and three years’ supervised release. Before serving that

sentence, he was returned to state custody, pleaded guilty to the state charges and

was sentenced to 18 years’ imprisonment. He was subsequently transferred to a

Texas state prison to serve his state sentence. When he was paroled from that

sentence, he was released into federal custody to begin serving his federal

sentence. The BOP determined that his federal sentence would run consecutively

to his state sentence and denied Mr. Miller’s request for a nunc pro tunc

concurrent designation of his federal and state sentences. 2 The magistrate judge

determined the BOP properly calculated Mr. Miller’s sentence and recommended

denying Mr. Miller’s habeas petition. Insofar as Mr. Miller’s petition could be

construed as being brought pursuant to 28 U.S.C. § 2255, the magistrate judge



      1
        Because Mr. Miller is a federal prisoner, a certificate of appealability is
not required to appeal the district court’s decision. Hunnicutt v. Hawk, 229 F.3d
997, 998 (10th Cir. 2000) (per curiam).
      2
        The federal district court did not indicate whether the federal and state
sentences should run consecutively or concurrently.

                                         -2-
concluded the court lacked jurisdiction because such a challenge must be filed in

the Western District of Texas where Mr. Miller was convicted. The district court

adopted the magistrate judge’s findings and recommendations and denied Mr.

Miller’s petition.

      We review de novo the district court’s decision to dismiss the petition for

writ of habeas corpus. Weekes v. Fleming, 301 F.3d 1175, 1176-77 (10th Cir.

2002). We have carefully reviewed the record on appeal, as well as the brief

submitted by Mr. Miller. 3 We affirm the dismissal of the habeas petition for

substantially the reasons stated in the magistrate judge’s August 17, 2007

recommendation, R. Doc. 16, and the district court’s final order dated September

13, 2007, R. Doc. 18. We note that double jeopardy concerns are not implicated

given the dual sovereignty doctrine, see Heath v. Alabama, 474 U.S. 82, 88

(1985), and the magistrate judge correctly recognized that Mr. Miller’s challenge

to his sentence under U.S.S.G. § 5G1.3(b) would lie in the federal district where

he was convicted, the Western District of Texas, see Haugh v. Booker, 210 F.3d

1147, 1150 (10th Cir. 2000).

      AFFIRMED.
                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge


      3
          Appellee has waived briefing in this case.

                                         -3-